Citation Nr: 1823238	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-14 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an extraschedular rating for right ankle instability, status post ankle stabilization surgery with residual scarring, based solely on the combined impact of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel
INTRODUCTION

The Veteran served on active duty from March 1996 to September 1996 and August 2004 to May 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for right ankle instability, status post ankle stabilization surgery with residual scarring (herein right ankle instability) and assigned an initial noncompensable disability rating, effective April 23, 2010.

In an October 2011 decision, a Decision Review Officer assigned an initial 10 percent rating for the service-connected right ankle disability, effective April 23, 2010.  

The Veteran testified before the Board at an April 2012 videoconference hearing.  A transcript of that hearing has been associated with his claims folder.  

In a May 2014 decision, the Board denied an increased rating in excess of 10 percent prior to August 5, 2011, and granted an increased rating of 20 percent, but no higher, from that day forward for right ankle instability.  The Board also remanded the issue of service connection for bilateral hearing loss, a sleep disability, a low back disability, a cranial disability and a neck disability.  

The Veteran filed an appeal regarding the right ankle disability rating to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court issued a Memorandum Decision in which the schedular ratings assigned for the right ankle and the denial of an extraschedular rating based on the right ankle disability alone were affirmed, but the part of the decision that denied referral for extraschedular consideration based solely on the combined impact of the service-connected disabilities was vacated, and the issue was remanded for further consideration.  

In a February 2015 rating decision, service connection for a low back and neck disability was granted.  In an October 2015 rating decision, service connection for obstructive sleep apnea was granted.  As these decisions represent a full grant of the benefits on appeal, the low back, neck, and sleep disability issues will not be considered herein.  

In an April 2016 Board decision, service connection for bilateral hearing loss and a cranial disability were denied and the issue regarding an extraschedular rating for right ankle instability was remanded for additional development.  The issue was again remanded for additional development in December 2016.  The claim has been returned now for further appellate action.  


FINDING OF FACT

Effective January 8, 2018, an extraschedular rating is not available based on the combined effect of multiple service-connected disabilities; as such, the current claim on appeal is denied.  


CONCLUSION OF LAW

The criteria for an extraschedular rating are not met; as such, the current claim on appeal is denied.  See 38 C.F.R. § 3.321(b)(1) (2017); see also 82 Fed. Reg. 57830.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012). 

Here, in December 2017, VA determined that the history of 38 CFR 3.321(b)(1) reveals that the Federal Circuit's interpretation in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), does not accurately reflect VA's intent in issuing the regulation.  Therefore, VA amended § 3.321(b)(1) to explain that that section would apply only to a single disability rather than upon consideration of multiple service connected disabilities as the Federal Circuit held in Johnson. 

The final rule became effective January 8, 2018, and applies to all applications for benefits that are received by VA on or after January 8, 2018, or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on January 8, 2018.  

As explained, the only issue remaining in this claim is entitlement to an extraschedular rating based on the combined impact of the Veteran's service-connected disabilities on his functioning.  The schedular and extraschedular ratings pertaining to the right ankle disability alone were affirmed by the Court.  

As a result, the benefits sought in the remaining issue on appeal are not available by regulation.  Accordingly, the appeal is denied.  


ORDER

An extraschedular rating for right ankle instability, status post ankle stabilization surgery with residual scarring, based solely on the combined impact of the Veteran's service-connected disabilities is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


